             Case 4:17-cv-02092-HSG Document 90-3 Filed 10/05/18 Page 1 of 7



     Michael F. Ram (SBN 104805)
 1   mram@robinskaplan.com
     Susan S. Brown (SBN #287986)
 2   sbrown@robinskaplan.com
     ROBINS KAPLAN LLP
 3   2440 West El Camino Real, Suite 100
     Mountain View, CA 94040
 4   Telephone:   650 784 4040
     Facsimile:   650 784 4041
 5
     Kevin E. Epps (appearing pro hac vice)
 6   kevin@ehdhlaw.com
     Adam L. Hoipkemier (appearing pro hac vice)
 7   adam@ehdhlaw.com
     EPPS, HOLLOWAY, DELOACH &
 8   HOIPKEMIER, LLC
     1220 Langford Drive, Bldg. 200
 9   Watkinsville, GA 30677
10   Samuel Strauss (appearing pro hac vice)
     sam@turkestrauss.com
11   TURKE & STRAUSS LLP
     613 Williamson Street, Suite 209
12   Madison, Wisconsin 53703-3515
13   Attorneys for Plaintiffs and the Proposed Classes
14
                               UNITED STATES DISTRICT COURT
15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
16
     VANA FOWLER and MICHAEL PETERS,
17                                                       NO. 4:17-cv-02092-HSG
                           Plaintiffs,
18                                                       DECLARATION OF SAMUEL
            v.                                           STRAUSS IN SUPPORT OF MOTION
19
                                                         FOR ATTORNEYS’ FEES, EXPENSES,
20   WELLS FARGO BANK, N.A.,                             AND FOR CLASS REPRESENTATIVE
                                                         SERVICE AWARDS
21                         Defendant.
                                                         Date: December 20, 2018
22
                                                         Time: 2:00 p.m.
23                                                       Place: Courtroom 2, 4th Floor

24                                                       Honorable Haywood Gilliam, Jr.

25

26
27
     DECLARATION OF SAMUEL STRAUSS IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND FOR CLASS REPRESENTATIVE SERVICE
     AWARDS - 1
     CASE NO. 4:17-CV-02092-HSG
             Case 4:17-cv-02092-HSG Document 90-3 Filed 10/05/18 Page 2 of 7



            I, Samuel J. Strauss, declare as follows:
 1
            1.      I am a member of the law firm of Turke & Strauss LLP, counsel of record for
 2
     Plaintiffs in this matter. I am admitted to practice before this Court and am a member in good
 3
     standing of the bars of the states of Washington and Wisconsin. I make this Declaration of my
 4
     own personal knowledge. If called upon to testify, I could and would testify competently to the
 5
     truth of the matters stated herein. I respectfully submit this declaration in support of Plaintiffs’
 6
     Motion for Attorneys’ Fees, Expenses, and for Class Representative Service Awards.
 7
            2.      Turke & Strauss is a law firm in Madison, Wisconsin that focuses on complex
 8
     civil and commercial litigation with an emphasis on consumer protection, employment, wage and
 9
     hour, business, real estate, and debtor-creditor matters.
10
            3.      On August 22, 2018, in connection with the Court’s order on Plaintiffs’ motion
11
     for preliminary approval of the settlement in this case, the Court appointed Epps Holloway
12
     DeLoach & Hoipkemier LLC, Robins Kaplan LLP, and Turke & Strauss LLP to serve as Class
13
     Counsel for the settlement class. D.E. 85.
14
     B.     Qualifications of Counsel
15
            4.      I graduated from the University of Washington School of Law with honors in
16
     2013. As a founding member of Turke & Strauss, I concentrate my practice in complex
17
     litigation with an emphasis on consumer and employment issues.
18
            5.      I have represented plaintiffs in several consumer class actions, including the
19
     following:
20

21                  •   In re Capital One Telephone Consumer Protection Act
                        Litigation—Filed on behalf of consumers who received
22                      automated, prerecorded collection telephone calls on their
                        cellular telephones without their prior express consent within the
23                      meaning of the Telephone Consumer Protection Act, 47 U.S.C.
                        § 227 et seq. Final approval of the $75,455,098.74 settlement
24
                        was granted in February 2015.
25
                    •   Wilkins, et al. v. HSBC Bank Nevada, N.A., et al.—Filed on
26                      behalf of individuals who alleged that HSBC made prerecorded
                        calls using an automatic dialing system. The case settled on a
27
     DECLARATION OF SAMUEL STRAUSS IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND FOR CLASS REPRESENTATIVE SERVICE
     AWARDS - 2
     CASE NO. 4:17-CV-02092-HSG
          Case 4:17-cv-02092-HSG Document 90-3 Filed 10/05/18 Page 3 of 7



                   class-wide basis in 2014 for $39,975,000, and final approval was
 1
                   granted in March 2015.
 2
               •   Ott, et al. v. Mortgage Investors Corporation—Filed on behalf
 3                 of consumers who received automated solicitation telephone
                   calls on their cellular and residential telephones without their
 4                 prior express consent within the meaning of the Telephone
                   Consumer Protection Act, 47 U.S.C. § 227 et seq. The case
 5
                   settled on a class-wide basis for $7,483,600, and final approval
 6                 was granted in January 2016.

 7             •   Melito, et al. v. American Eagle Outfitters, Inc., et al.—Filed on
                   behalf of consumers who received spam text messages on their
 8                 cellular telephones without their prior express consent within the
                   meaning of the Telephone Consumer Protection Act, 47 U.S.C.
 9                 § 227 et seq. The case settled on a class-wide basis in 2016 for
10                 $14.5 million. The case is currently on appeal with the United
                   States Court of Appeals for the Second Circuit.
11
               •   Rinky Dink, et al. v. World Business Lenders, LLC—Filed on
12                 behalf of consumers who received automated, prerecorded
                   solicitation telephone calls on their cellular telephones and
13                 Washington landlines without their prior express consent within
14                 the meaning of the Telephone Consumer Protection Act, 47
                   U.S.C. § 227 et seq., the Washington Automatic Dialing and
15                 Announcing Device statute, RCW 80.36.400, and the
                   Washington Consumer Protection Act, RCW 19.86 et seq. The
16                 case settled on a class-wide basis in 2015, and final approval was
                   granted in May 2016.
17

18             •   Dibb, et al. v. AllianceOne Receivables Management, Inc.—
                   Filed on behalf of Washington consumers who received unfair
19                 and deceptive debt collection notices that included threats of
                   criminal prosecution. The case is settled on a class-wide basis,
20                 and final approval was granted in July 2017.
21             •   Spencer v. FedEx Ground Package System, Inc.—Filed on
22                 behalf of current and former delivery drivers who allege
                   violations of state wage and hour laws. The case settled on a
23                 class-wide basis, and final approval was granted in December
                   2016.
24

25

26
27
     DECLARATION OF SAMUEL STRAUSS IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND FOR CLASS REPRESENTATIVE SERVICE
     AWARDS - 3
     CASE NO. 4:17-CV-02092-HSG
              Case 4:17-cv-02092-HSG Document 90-3 Filed 10/05/18 Page 4 of 7



                     •   Newell v. Home Care of Washington, Inc., et al.—Filed on
 1
                         behalf of more than 400 in-home health care workers who
 2                       alleged violations of state wage and hour laws. The case settled
                         on a class-wide basis, and final approval was granted in January
 3                       2015.
 4   C.      The Work Performed and Risks Assumed by Class Counsel
 5           6.      To date, Class Counsel have expended considerable time and effort vigorously
 6   litigating this case. Class Counsel have collectively devoted thousands of attorney and paralegal
 7   hours and $77,889.64 in litigation costs.
 8           7.      Turke & Strauss has spent time on this litigation that could have been spent on
 9   other matters. Turke & Strauss is a small firm with two partners. At various times during the
10   litigation of this class action, this lawsuit has consumed a substantial percentage of my time that
11   otherwise could have been spent on other fee-generating work for existing clients, including
12   matters billed on an hourly basis. In addition to a substantial percentage of my time, this case
13   has required significant work by the firm’s associate, paralegal, and support staff.
14           8.      The time that Turke & Strauss has spent on this case has been completely
15   contingent on the outcome of the action. Turke & Strauss has not been paid for any of the time
16   spent on the Post-Payment Interest Litigation.
17           9.      Turke & Strauss worked closely with six class members, Gerald Braxmeyer
18   (California resident), Henry Yrlas (California resident), Russell Reece (North Carolina resident),
19   Seth Hawk (Texas resident), Sandra McKenzie (Texas resident), and Dane Yetzer (Pennsylvania
20   resident), to investigate Wells Fargo’s practices. These class members, each agreed to participate
21   as Class Representatives and invested time meeting with counsel, reviewing relevant pleadings,
22   searching for relevant documents, and requesting their respective mortgage documents from
23   Wells Fargo. In addition, these class members were willing respond to written discovery and to
24   travel to San Francisco, California, to testify at a deposition and at trial. I estimate that each of
25   these class members, spent approximately 5 hours working with Class Counsel on the case.
26
27
     DECLARATION OF SAMUEL STRAUSS IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND FOR CLASS REPRESENTATIVE SERVICE
     AWARDS - 4
     CASE NO. 4:17-CV-02092-HSG
               Case 4:17-cv-02092-HSG Document 90-3 Filed 10/05/18 Page 5 of 7




 1            10.     The class benefitted from the efforts of Mr. Braxmeyer, Mr. Yrlas, Mr. Reece,
 2   Mr. Hawk, Ms. McKenzie, and Mr. Yetzer. Specifically, Class Counsel learned valuable
 3   information from these class members as well as through the production of their documents. The
 4   Class was also armed with increased settlement leverage from the credible threat of additional
 5   lawsuits that these class members provided.
 6   D.       Timekeeping and Lodestar Calculation
 7            11.     The regular practice at Turke & Strauss is for all attorneys and staff to keep
 8   contemporaneous time records, maintained on a daily basis, and describing tasks performed in
 9   0.1 hour increments. Firm policy requires all staff to enter their time into an electronic
10   timekeeping system on a daily basis.
11            12.     I carefully reviewed my firm’s internal time records and eliminated any duplicate
12   work, time spent reviewing work, and time spent on other purely administrative tasks. I also
13   deleted all time billed by attorneys and staff who contributed only minimal time to prosecuting
14   the action.
15            13.     In connection with the representation of Plaintiffs, the attorney and staff
16   timekeepers at Turke & Strauss have billed a total of 646 hours through October 5, 2018. The
17   hours reported were compiled from the firm’s contemporaneous time records.
18            14.     Turke & Strauss generated a lodestar of $232,000 representing the Plaintiffs, as
19   shown in the following chart, which is current as of October 5, 2018:
20
                      Task                            Time                            Lodestar
21        Pre-suit Investigation                       445                            $148,100
          Legal Research                               131                            $48,900
22
          Pleadings/Briefing                           14                              $7,000
23        Discovery                                     0                                 0
24        Settlement/Class Certification               46                              28,000

25            15.     The hourly rates used to calculate the lodestar fall within the range approved as

26   reasonable by courts in similar class action cases. See Prison Legal News v. Schwarzenegger,

27
     DECLARATION OF SAMUEL STRAUSS IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND FOR CLASS REPRESENTATIVE SERVICE
     AWARDS - 5
     CASE NO. 4:17-CV-02092-HSG
             Case 4:17-cv-02092-HSG Document 90-3 Filed 10/05/18 Page 6 of 7




 1   608 F.3d 446, 455 (9th Cir. 2010) (district court did not abuse its discretion in awarding 2008
 2   hourly rates for Bay Area attorneys of up to $875 for a partner, $700 for an attorney with 23
 3   years of experience, $425 for an attorney with approximately five years of experience, and $190
 4   for paralegals); In re High-Tech Employee Antitrust Litig., 2015 WL 5158730, at *9 (N.D. Cal.
 5   Sept. 2, 2015) (finding reasonable “billing rates for partners [that] range from about $490 to
 6   $975 ... billing rates for non-partner attorneys, including senior counsel, counsel, senior
 7   associates, associates, and staff attorneys, [that] range from about $310 to $800, with most under
 8   $500 ... [and] billing rates for paralegals, law clerks, and litigation support staff [that] range from
 9   about $190 to $430, with most in the $300 range.”); Gutierrez v. Wells Fargo Bank, N.A., 2015
10   WL 2438274, at *5 (N.D. Cal. May 21, 2015) (finding reasonable rates for Bay Area attorneys of
11   between $475 to $975 for partners, $300 to $490 for associates, and $150 to 430 for litigation
12   support and paralegals).
13          16.     In addition to professional time expended in the case, Turke & Strauss incurred
14   $5,008.34 in unreimbursed expenses in this case. The out-of-pocket litigation expenses incurred
15   by Turke & Strauss are summarized below:
16
                    Category of Expense                          Amount
17
                    Hotels                                                            $1,504.29
18
                    Air Fare                                                          $1,921.75
19
                    Meals/Transportation                                                $730.49
20
                    Data Organization/Storage                                           $851.81
21
                    Total Expenses:                                                   $5,008.34
22
            17.     All of these expenses were reasonable and necessary for the prosecution of this
23
     litigation. The expenses incurred in connection with the litigation are reflected in the financial
24
     records of Turke & Strauss maintained by the firm’s bookkeeper. The records are prepared from
25
     expense receipts and invoices maintained in the ordinary course of business by Turke & Strauss.
26
27
     DECLARATION OF SAMUEL STRAUSS IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND FOR CLASS REPRESENTATIVE SERVICE
     AWARDS - 6
     CASE NO. 4:17-CV-02092-HSG
             Case 4:17-cv-02092-HSG Document 90-3 Filed 10/05/18 Page 7 of 7




 1          I declare under penalty of perjury under the laws of the United States of America that the
 2   foregoing is true and correct.
 3          EXECUTED at Madison, Wisconsin, this 5th day of October, 2018.
 4

 5
                                                  /s/ Samuel J. Strauss, Admitted Pro Hac Vice
 6                                               Samuel J. Strauss, Admitted Pro Hac Vice

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     DECLARATION OF SAMUEL STRAUSS IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND FOR CLASS REPRESENTATIVE SERVICE
     AWARDS - 7
     CASE NO. 4:17-CV-02092-HSG
